DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-18 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, Metcalf et al. US 2016/0077403 A1 (hereinafter Metcalf) is considered to be the closest prior art reference of record. Metcalf teaches a multi-channel optical signal generating apparatus (optical comb generator, abst.; Fig. 1a) comprising: a continuous wave (CW) laser configured to generate a single optical signal (102, Fig 1a; Par. 20); an optical signal processor unit configured to process the single optical signal (elements 104, 106, and 108 may be considered an optical processor, Fig. 1a); an oscillator configured to generate an electrical signal (110, Fig. 1a; Par. 20; Par. 22); and an electrical signal processor unit (elements 116, 112, 114, and 122 may be considered an electrical signal processor, Fig. 1a) configured to generate a modulation signal for modulating the single optical signal, based on the electrical signal (Par. 22), and wherein the optical signal processor unit includes at least one optical intensity modulator (108, Fig. 1a), and (m-1) optical phase modulators (106, Fig. 1a), wherein the electrical signal processor unit includes a radio frequency (RF) power divider which divides the electrical signal (116, Fig. 1a; Par. 22), and 'm' RF power amplifiers (114, Fig. 1a), wherein the RF power divider divides the electrical signal into 'm' divided electrical signals (Par. 22; Fig. 1a), and wherein the optical signal processor unit modulates and outputs the single optical signal by the at least one optical intensity modulator and the (m-1) optical phase modulators, based on one of the 'm' divided electrical signals (Par. 20-22).
Metcalf does not teach wherein the optical signal processor unit includes 'n' optical circulators and 'n' bidirectional inline optical delay lines (BiODLs). Additionally, it would not have been obvious to one of ordinary skill in the art to modify Metcalf to include such features in view of any of the cited prior art references of record. Specifically, Rhee et al. US 2010/0142942 A1 (hereinafter Rhee) teaches an optical signal processor (synchronization modules 130a to 130n, Fig. 2) including 'n' optical circulators (OC1 to OCn, Fig. 2) and 'n' bidirectional inline optical delay lines (BiODLs) (OD1 to ODn, Fig. 2; Par. 49-58). However, the purpose of the optical signal processor of Metcalf is to synchronize respective optical data streams at the input of an optical switching system (Abst.; Par. 49-58). This is distinctly different from the optical signal processor of Metcalf, which has the intended purpose of generating a comb of optical frequencies (Abst.; Par. 20-22). The optical signal processor of Metcalf is not concerned with optical data streams or optical switching systems. As such, there would be no motivation for one of ordinary skill in the art to incorporate the features of Rhee into the optical signal processor of Metcalf.

Regarding Independent Claim 9, Metcalf teaches a multi-channel optical signal generating apparatus (optical comb generator, abst.; Fig. 1a) comprising: a continuous wave (CW) laser configured to generate a single optical signal (102, Fig 1a; Par. 20); an oscillator configured to generate an electrical signal (110, Fig. 1a; Par. 20; Par. 22); a radio frequency (RF) power divider configured to generate a plurality of divided electrical signals by distributing the electrical signal (116, Fig. 1a; Par. 22); a first block including a first RF power amplifier configured to amplify a first divided electrical signal of the plurality of divided electrical signals (RF amp 114 connected to IM 108, Fig. 1a), an optical intensity modulator configured to modulate an amplitude of the optical signal, based on the amplified first divided electrical signal (IM 108, Fig. 1a; Par. 20-22); a second block including an RF phase shifter configured to adjust a phase of a second divided electrical signal of the plurality of divided electrical signals (a phase shifter 112, Fig. 1a), a second RF power amplifier configured to amplify the phase adjusted second divided electrical signal (a RF amp 114 connected to a PM 106, Fig. 1a), an optical phase modulator configured to modulate a phase of the optical signal, based on the amplified second divided electrical signal (a PM 106, Fig. 1a; Par. 20-22).
Metcalf does not teach a first bidirectional inline optical delay line (BiODL) configured to adjust phases of the amplitude modulated optical signal to be in phase and to reflect the optical signal adjusted to be in phase; a first optical circulator configured to adjust a path of the optical signal, of which the amplitude is modulated and the phase is adjusted by the first block; the optical phase modulator configured to modulate a phase of the optical signal of which path is adjusted by the first optical circulator; and a second BiODL configured to adjust phases of the phase modulated optical signal to be in phase and to reflect the optical signal adjusted to be in phase; and a second optical circulator configured to adjust a path of the optical signal, of which the phase is modulated and adjusted by the second block. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Metcalf to include such features in view of any of the cited prior art references of record.

Regarding Independent Claim 15, Metcalf teaches a multi-channel optical signal generating apparatus (optical comb generator, abst.; Fig. 1a) comprising: a continuous wave (CW) laser configured to generate a single optical signal (102, Fig 1a; Par. 20); an oscillator configured to generate an electrical signal (110, Fig. 1a; Par. 20; Par. 22); a radio frequency (RF) power divider configured to generate a plurality of divided electrical signals by distributing the electrical signal (116, Fig. 1a; Par. 22); at least one amplitude modulator including a first RF power amplifier (RF amp 114 connected to IM 108, Fig. 1a) and an optical intensity modulator (IM 108, Fig. 1a; Par. 20-22), and configured to modulate an amplitude of the optical signal by the optical intensity modulator, based on a first divided electrical signal amplified by the first RF power amplifier among the plurality of divided electrical signals (Par. 20-22); at least one optical phase modulator including an RF phase shifter (a phase shifter 112, Fig. 1a), a second RF power amplifier (a RF amp 114 connected to a PM 106, Fig. 1a), and an optical phase modulator (a PM 106, Fig. 1a), and configured to modulate a phase of the optical signal by the optical phase modulator, based on a second divided electrical signal which is phase adjusted by the RF phase shifter and amplified by the second RF power amplifier among the plurality of divided electrical signals (Fig. 1a; Par. 20-22).
Metcalf does not teach an optical circulator configured to adjust a path of the optical signal; and a bidirectional inline optical delay line (BiODL) configured to adjust phases of the amplitude and phase modulated optical signal which is modulated by the at least one amplitude modulator and the at least one optical phase modulator to be in phase, and to reflect the optical signal adjusted to be in phase. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Metcalf to include such features in view of any of the cited prior art references of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang et al. US 2021/0072616 A1; Plascak et al. US 2019/0278155 A1; Yao US 2018/0348435 A1; McKinney et al. US 2016/0087716 A1; ATAIE et al. US 2014/0254619 A1; Qiu et al. US 2013/0050795 A1; MacDonald US 6147799 A.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636